Order unanimously affirmed without costs. Memorandum: Defendant’s plea of guilty to assault in the third degree precludes him from litigating the issue of his liability at a subsequent civil trial, and the court properly granted plaintiffs motion for summary judgment on the issue of liability (see, Jordan v Britton, 128 AD2d 315, 321-322).The court did not abuse its discretion by deciding to prohibit evidence of the sexual conduct of either party. The decision whether to admit evidence that is logically relevant, but is so prejudicial that its probative value is outweighed, rests within the sound discretion of the court (see, People v Davis, 43 NY2d 17, 27, cert denied 435 US 998, rearg dismissed 61 NY2d 670). (Appeal from order of Supreme Court, Monroe County, Rosenbloom, J.—summary judgment.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.